MAINE	SUPREME	JUDICIAL	COURT	 	          	     	    	       	      Reporter	of	Decisions	
Decision:	 2017	ME	193	
Docket:	   Ken-16-342	
Argued:	   April	12,	2017	
Decided:	  September	12,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
Majority:	 SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	and	HUMPHREY,	JJ.	
Dissent:	  JABAR,	J.	
	
                             STEPHEN	DOANE	
                                    	
                                   v.	
                                    	
                 DEPARTMENT	OF	HEALTH	AND	HUMAN	SERVICES	
	
	
SAUFLEY,	C.J.	

	        [¶1]	 	 The	 Department	 of	 Health	 and	 Human	 Services	 appeals	 from	 a	

summary	 judgment	 entered	 by	 the	 Superior	 Court	 (Kennebec	 County,	

Murphy,	J.)	 declaring	 that	 the	 District	 Court—not	 the	 Department—has	

exclusive	original	jurisdiction	over	the	decision	to	terminate	physician	Steven	

Doane’s	 participation	 in,	 and	 reimbursement	 from,	 MaineCare	 and	 any	 other	

medical	assistance	programs	in	Maine.1		The	Department	argues	that	the	court	

erred	in	concluding	that	a	provider’s	participation	in	MaineCare	constitutes	a	

“license,”	 the	 revocation	 of	 which	 invokes	 District	 Court	 jurisdiction.	 	 See	

4	M.R.S.	 §	152(9)	 (2016);	 5	 M.R.S.	 §§	 8002(5),	 10051(1)	 (2016).	 	 We	 agree	

    1	
     	 Because	 the	 basis	 for	 the	 termination	 was	 grounded	 in	 state	 and	 federal	 Medicaid	 and	
MaineCare	regulations,	and	no	other	programs	have	been	identified	by	the	parties	on	appeal,	we	do	
not	discuss	further	any	other	medical	assistance	programs.	
2	

that	 jurisdiction	 did	 not	 lie	 in	 the	 District	 Court,	 and	 we	 vacate	 the	 court’s	

judgment.	

                                   I.		BACKGROUND	

	      [¶2]	 	 The	 following	 undisputed	 facts	 are	 drawn	 from	 the	 record	 of	 the	

proceedings	in	the	Superior	Court	and	the	undisputed	statements	of	material	

facts	presented	on	Doane’s	motion	for	summary	judgment.		See	Grant	v.	Foster	

Wheeler,	LLC,	2016	ME	85,	¶	2,	140	A.3d	1242.		Stephen	Doane	is	a	physician	

licensed	 to	 practice	 in	 Maine	 by	 the	 Board	 of	 Licensure	 in	 Medicine.	 	 That	

Board	censured	Doane	in	March	2015	for	(1)	being	insufficiently	aware	of	the	

hazards	 associated	 with	 the	 opiate	 medications	 he	 was	 prescribing	 to	 a	

patient	 who	 ultimately	 died	 of	 accidental	 oxycodone	 and	 cyclobenzaprine	

intoxication,	(2)	failing	to	follow	up	on	information	from	other	doctors	about	

that	 patient,	 and	 (3)	 violating	 a	 Board	 rule	 regarding	 the	 use	 of	 controlled	

substances	for	pain	treatment.		The	Board	found	that	Doane	had	not	created	a	

written	 treatment	 plan,	 discussed	 with	 the	 patient	 the	 risks	 and	 benefits	 of	

using	 controlled	 substances,	 implemented	 a	 written	 agreement	 outlining	

patient	responsibilities,	or	kept	accurate	and	complete	medical	records.		The	

Board	 renewed	 his	 license,	 but	 it	 imposed	 terms	 of	 probation	 and	 required	
                                                                                                   3	

him	 to	 pay	 $12,000	 to	 the	 Board	 for	 the	 costs	 of	 investigation	 and	

enforcement.	

	       [¶3]	 	 In	 a	 letter	 dated	 April	 9,	 2015,	 the	 Department	 of	 Health	 and	

Human	 Services	 informed	 Doane	 that	 it	 had	 decided	 to	 terminate	 his	

participation	 in,	 or	 reimbursement	 from,	 the	 MaineCare	 program.	 	 The	

Department	stated	that	it	took	its	action	pursuant	to	the	MaineCare	Benefits	

Manual,	14	C.M.R.	10	144	101-I-9,	-26	to	-28,	§§	1.03-6,	1.19-1	to	-3	(2014),2	

and	 the	 authority	 granted	 by	 the	 federal	 government	 through	 42	 C.F.R.	

part	1002	 (2016).	 	 Specifically,	 the	 Department	 indicated	 that	 the	 sanction	

was	 being	 imposed	 because	 Doane	 had	 violated	 the	 “regulations	 or	 code	 of	

ethics	 governing	 the	 conduct	 of	 occupations	 or	 professions	 or	 regulated	

industries,”	had	failed	to	“meet	standards	required	for	State	or	Federal	law	for	

participation	(e.g.	licensure	or	certification	requirements),”	and	had	received	

a	“[f]ormal	reprimand	or	censure	[from]	an	association	of	the	provider’s	peers	

for	 unethical	 practices.”	 	 14	 C.M.R.	 10	144	 101-I-26	 to	 -27,	 §	1.19-1(M),	 (O),	

(R).	

	       [¶4]		The	letter	informed	Doane	that	he	could	request	informal	review	

of	the	determination	within	sixty	days	after	receiving	the	letter	and	that	if	he	

    2		Rule	1.19	has	since	been	recodified	as	Rule	1.20.		See	Dep’t	of	Health	&	Human	Servs.	Adopted	

Rule	No.	2017-105	(effective	July	5,	2017).		
4	

disagreed	 with	 the	 result	 of	 that	 review,	 he	 could	 request	 an	 administrative	

hearing	 within	 sixty	 days	 after	 receiving	 the	 informal	 review	 decision.	 	 See	

14	C.M.R.	 10	144	 101-I-33	 to	 -34,	 §	1.21	 (2013);	 see	 also	 5	M.R.S.	

§§	8001-11008	(2016).		Doane	requested	informal	review.		 The	Department,	

after	 informal	 review,	 affirmed	 the	 initial	 decision	 terminating	 Doane’s	

participation	in	MaineCare	and	informed	Doane,	by	letter	dated	September	11,	

2015,	of	his	right	to	request	an	administrative	hearing	within	sixty	days.	

	     [¶5]	 	 On	 September	 23,	 2015,	 Doane	 filed	 a	 complaint	 in	 the	 Superior	

Court	 seeking	 a	 declaratory	 judgment	 that	 the	 Department’s	 decision	

terminating	 his	 participation	 in,	 and	 reimbursement	 by,	 the	 MaineCare	

program	constituted	a	license	revocation—a	decision	over	which	the	District	

Court	 has	 exclusive	 original	 jurisdiction.	 	 See	 4	 M.R.S.	 §	152(9);	 5	 M.R.S.	

§§	8002(5),	 10051(1);	 M.R.	 Civ.	 P.	 80G.	 	 He	 sought	 an	 order	 enjoining	 the	

progress	of	the	administrative	proceeding	to	terminate	his	participation	in	the	

programs.	 	 Doane	 also	 filed	 a	 request	 for	an	 administrative	 hearing	 with	 the	

Department	on	November	5,	2015,	but	he	later	filed	a	motion	in	the	Superior	

Court	 declaratory	 judgment	 proceeding	 seeking	 a	 preliminary	 injunction	

enjoining	 the	 Department	 from	 utilizing	 the	 administrative	 proceeding	 to	

revoke	that	alleged	license.	
                                                                                           5	

	      [¶6]		The	Department	moved	to	dismiss	Doane’s	declaratory	judgment	

complaint	 on	 the	 ground	 that	 no	 license	 had	 been	 revoked	 but	 rather	 the	

Department	 had	 determined	 not	 to	 contract	 with	 Doane.	 	 It	 referred	 to	 and	

attached	 Doane’s	 employer’s	 provider	 agreement	 with	 the	 Department	 that	

was	 in	 effect	 at	 the	 time	 of	 the	 events	 that	 led	 to	 Doane’s	 discipline	 by	 the	

Board	of	Licensure	in	Medicine.		The	Department	also	attached	a	copy	of	the	

decision	 of	 the	 Board	 of	 Licensure	 in	 Medicine	 allowing	 Doane	 to	 continue	

practicing	medicine	in	Maine.	

	      [¶7]	 	 Doane	 opposed	 the	 motion	 to	 dismiss	 and	 moved	 for	 summary	

judgment,	submitting	a	statement	of	material	facts	with	supporting	evidence.		

The	 Department	 filed	 a	 responsive	 statement	 of	 material	 facts	 admitting	 the	

pertinent	facts	and	additionally	referring	to	the	informal	review	decision.	

	      [¶8]		The	court	entered	a	judgment	on	July	1,	2016,	in	which	it	denied	

the	Department’s	motion	to	dismiss	and	granted	Doane’s	motion	for	summary	

judgment,	 essentially	 providing	 the	 declaratory	 relief	 sought	 by	 Doane.	 	 The	

court	concluded	that	the	ability	to	provide	and	be	reimbursed	for	MaineCare	

patient	 treatment	 constituted	 a	 form	 of	 permission	 that	 fell	 within	 the	

statutory	 definition	 of	 a	 “license”	 provided	 in	 4	 M.R.S.	 §	 152(9)	 and	 5	M.R.S.	

§	8002(5),	 and	 therefore	 that	 the	 District	 Court	 had	 exclusive	 jurisdiction	 to	
6	

adjudicate	the	Department’s	proposed	termination	of	Doane’s	participation	in	

the	MaineCare	program.	

	      [¶9]		The	Department	timely	appealed	from	the	judgment.		See	14	M.R.S.	

§§	1851,	 5959	 (2016);	 M.R.	 App.	 P.	 2.	 	 Upon	 inquiry	 from	 the	 court,	 Doane	

filed	 a	 letter	 indicating	 that	 he	 did	 not	 intend	 to	 pursue	 the	 motion	 for	

preliminary	injunction	at	that	time.	

                                     II.		DISCUSSION	

	      [¶10]	 	 At	 the	 outset,	 we	 agree	 with	 the	 Superior	 Court	 that	 it	 had	 the	

authority	to	rule	on	the	legal	dispute	raised	here.		“When	a	party	seeks	relief	

that	 is	 beyond	 the	 jurisdiction	 of	 the	 administrative	 agency	 .	 .	 .	 and	 when	 it	

would	 be	 futile	 for	 the	 plaintiffs	 to	 complete	 the	 administrative	 appeal	

process[,]	 the	 party	 need	 not	 exhaust	 its	 administrative	 remedies	 before	

seeking	judicial	relief.”		Houlton	Band	of	Maliseet	Indians	v.	Boyce,	1997	ME	4,	

¶	 11,	 688	 A.2d	 908	 (alterations	 in	 original)	 (quotation	 marks	 omitted).		

Moreover,	a	jurisdictional	issue	such	as	that	raised	here	“may	be	raised	at	any	

time	 in	 a	 proceeding.”	 	 Ford	 Motor	 Co.	 v.	 Darling’s	 (Darling’s	 I),	 2014	 ME	 7,	

¶	41,	86	A.3d	35.		Accordingly,	we	review	the	court’s	summary	judgment.	
                                                                                           7	

A.	    Summary	Judgment	and	the	Standard	of	Review	

	      [¶11]	 	 Summary	 judgment	 “shall	 be	 rendered	 forthwith”	 if	 the	

supported	statements	of	material	facts	“show	that	there	is	no	genuine	issue	as	

to	any	material	fact	set	forth	in	those	statements	and	that	any	party	is	entitled	

to	a	judgment	as	a	matter	of	law.”		M.R.	Civ.	P.	56(c).		The	relevant	facts	are	not	

in	 dispute,	 and	 we	 review	 the	 summary	 judgment	 de	 novo	 for	 errors	 of	 law.		

Harlor	v.	Amica	Mut.	Ins.	Co.,	2016	ME	161,	¶	7,	150	A.3d	793.	

	      [¶12]		We	also	review	de	novo	whether	a	trial	court	has	subject	matter	

jurisdiction.		Midland	Funding	LLC	v.	Walton,	2017	ME	24,	¶	12,	155	A.3d	864.		

Generally,	 court	 jurisdiction	 is	 “strictly	 a	 function	 of	 statute.”	 	 Norris	 Family	

Assocs.,	 LLC	 v.	 Town	 of	 Phippsburg,	 2005	 ME	 102,	 ¶	 21,	 879	 A.2d	 1007.		

Statutory	 interpretation	 is	 also	 reviewed	 de	 novo.	 	 Carignan	 v.	 Dumas,	 2017	

ME	15,	¶	14,	154	A.3d	629.	

	      [¶13]		In	interpreting	statutes,	our	primary	objective	is	“to	discern	and	

give	effect	to	the	Legislature’s	intent.”		Ford	Motor	Co.	v.	Darling’s	(Darling’s	II),	

2016	ME	171,	¶	24,	151	A.3d	507	(quotation	marks	omitted).		“To	determine	

that	intent,	we	first	look	to	the	statute’s	plain	meaning	and	the	entire	statutory	

scheme	 of	 which	 the	 provision	 at	 issue	 forms	 a	 part.”	 	 Id.	 (quotation	 marks	

omitted).		We	determine	the	plain	meaning	of	a	statute	“by	taking	into	account	
8	

the	 subject	 matter	 and	 purposes	 of	 the	 statute,	 and	 the	 consequences	 of	 a	

particular	 interpretation.”	 	 Id.	 (quotation	 marks	 omitted).	 	 We	 will	 reject	

statutory	 interpretations	 “that	 are	 inimical	 to	 the	 public	 interest	 or	 that	

produce	absurd	or	illogical	results.”		Id.	(quotation	marks	omitted).		Only	if	the	

meaning	 of	 a	 statute	 is	 ambiguous	 after	 applying	 these	 principles	 will	 we	

consider	 extrinsic	 information	 such	 as	 legislative	 history.	 	 Id.	 	 If	 a	 regulation	

conflicts	 with	 an	 existing	 statute,	 the	 statute	 controls.	 	 See	 Larson	 v.	

New	England	Tel.	&	Tel.	Co.,	141	Me.	326,	334,	44	A.2d	1	(1945).	

B.	    Jurisdiction	Over	Licensing	Decisions	

	      [¶14]	 	 The	 District	 Court	 has	 exclusive	 jurisdiction,	 upon	 complaint	 of	

an	agency	or	the	Attorney	General,	to	revoke	or	suspend	certain	licenses.		See	

4	M.R.S.	 §	 152(9);	 5	 M.R.S.	 §§	 8002(5),	 10051(1).	 	 In	 the	 title	 of	 the	 Maine	

Revised	Statutes	establishing	the	courts	and	their	jurisdiction,	the	Legislature	

has	conferred	on	the	District	Court	jurisdiction	over	the	following:	

       Licensing	 jurisdiction.	 	 	 Except	 as	 provided	 in	 Title	 5,	 section	
       10004;	 Title	 8,	 section	 279-B;	 Title	 10,	 section	 8003;	 Title	 20-A,	
       sections	10712	and	10713;	Title	29-A;	Title	32,	chapters	2-B,	114	
       and	 135;	 and	 Title	 35-A,	 section	 3132,	 exclusive	 jurisdiction	 upon	
       complaint	of	an	agency	or,	if	the	licensing	agency	fails	or	refuses	to	
       act	 within	 a	 reasonable	 time,	 upon	 complaint	 of	 the	 Attorney	
       General	 to	 revoke	 or	 suspend	 licenses	 issued	 by	 the	 agency.	 	 The	
       District	 Court	 has	 original	 jurisdiction	 upon	 complaint	 of	 a	
       licensing	agency	to	determine	whether	renewal	or	reissuance	of	a	
       license	 of	 that	 agency	 may	 be	 refused.	 	 The	 District	 Court	 has	
                                                                                                    9	

      original	 concurrent	 jurisdiction	 to	 grant	 equitable	 relief	 in	
      proceedings	 initiated	 by	 an	 agency	 or	 the	 Department	 of	 the	
      Attorney	 General	 alleging	 any	 violation	 of	 a	 license	 or	 licensing	
      laws	or	rules.	
      	
      Notwithstanding	 any	 other	 provisions	 of	 law,	 a	 licensing	 agency	
      may	 not	 reinstate	 or	 otherwise	 affect	 a	 license	 suspended,	
      revoked	or	modified	by	the	District	Court	pursuant	to	a	complaint	
      filed	by	the	Attorney	General	without	the	approval	of	the	Attorney	
      General.	
      	
4	 M.R.S.	 §	 152(9)	 (emphasis	 added);	 see	 also	 M.R.	 Civ.	 P.	 80G.	 	 The	 District	

Court’s	jurisdiction	with	respect	to	license	revocation	or	suspension	is	also	set	

forth	in	the	Maine	Administrative	Procedure	Act:	

      Jurisdiction.		Except	as	provided	in	section	10004;	Title	8,	section	
      279-B;	 Title	 10,	 section	 8003;	 Title	 20-A,	 sections	 10712	 and	
      10713;	 Title	 29-A;	 and	 Title	 32,	 chapters	 2-B,	 114	 and	 135,	 the	
      District	 Court	 has	 exclusive	 jurisdiction	 upon	 complaint	 of	 any	
      agency	 or,	 if	 the	 licensing	 agency	 fails	 or	 refuses	 to	 act	 within	 a	
      reasonable	time,	upon	complaint	of	the	Attorney	General	to	revoke	
      or	 suspend	 licenses	 issued	 by	 the	 agency	 and	 has	 original	
      jurisdiction	 upon	 complaint	 of	 an	 agency	 to	 determine	 whether	
      renewal	or	reissuance	of	a	license	of	that	agency	may	be	refused.	
      	
5	M.R.S.	§	10051(1)	(emphasis	added).3	

	        [¶15]		Separately,	a	physician’s	authority	to	practice	medicine	in	Maine	

is	 provided	 through	 the	 issuance	 of	 a	 license	 from	 the	 Board	 of	 Licensure	 in	

Medicine.	 	 See	 32	 M.R.S.	 §	 3274	 (2016).	 	 Pursuant	 to	 4	 M.R.S.	 §	 152(9)	 and	

    3	
     	 The	 Board	 of	 Licensure	 in	 Medicine—established	 by	 5	 M.R.S.	 §	 12004-A(24)	 (2016)	 and	
32	M.R.S.	§	3263	(2016)	(codified	within	chapter	48	of	title	32)—is	not	excepted	from	District	Court	
jurisdiction	for	license	revocation	or	suspension.	
10	

5	M.R.S.	§	10051(1),	license	revocation	proceedings	by	the	Board	of	Licensure	

in	 Medicine	 are	 not	 subject	 to	 the	 District	 Court’s	 exclusive	 jurisdiction	 over	

license	 revocations	 and	 suspensions	 because	 the	 proceedings	 fall	 within	

“[t]itle	10,	section	8003.”		See	10	M.R.S.	§§	8001-A(4),	8003(5)	(2016);	see	also	

32	M.R.S.	§§	3269(4),	3282-A	(2016).	

	       [¶16]	 	 It	 is	 unclear	 whether	 the	 Board	 now	 has	 exclusive	 jurisdiction	

over	 the	 revocation	 or	 suspension	 of	 a	 medical	 license	 or	 whether	 that	

jurisdiction	 is	 concurrent	 with	 the	 District	 Court.	 	 As	 set	 forth	 in	 10	M.R.S.	

§	8003(5),	 the	 “jurisdiction	 to	 suspend	 and	 revoke	 occupational	 and	

professional	 licenses	 conferred	 by	 this	 subsection	 is	 concurrent	 with	 that	 of	

the	 District	 Court.”	 	 We	 recently	 noted,	 however,	 without	 discussing	 this	

provision	 of	 title	 10,	 that	 the	 Legislature’s	 amendment	 of	 the	 Board	 of	

Licensure	 in	 Medicine’s	 authorizing	 statute	 in	 title	 32	 to	 omit	 the	 option	 of	

filing	a	complaint	with	the	District	Court4	left	the	Board	with	“only	one	path”	

to	 revoke	 a	 license.	 	 Zablotny	 v.	 State	 Bd.	 of	 Nursing,	 2014	 ME	 46,	 ¶	 14	 n.2,	

89	A.3d	143.		Because	the	dispute	here	focuses	not	on	Doane’s	medical	license	

but	 on	 his	 capacity	 to	 participate	 in	 and	 receive	 compensation	 from	 Maine’s	




    4		See	P.L.	2013,	ch.	355,	§§	8-12	(effective	Oct.	9,	2013)	(codified	at	32	M.R.S.	§	3282-A	(2016)).	
                                                                                        11	

Medicaid	 program,	 MaineCare,	 we	 need	 not	 resolve	 any	 jurisdictional	

question	related	to	the	revocation	of	medical	licenses.	

	      [¶17]	 	 The	 issue	 now	 before	 us	 is	 whether,	 as	 a	 matter	 of	 law,	 the	

capacity	 to	 participate	 in	 MaineCare	 as	 a	 provider	 who	 may	 receive	

compensation	 is	 also	 a	 “license,”	 the	 revocation	 of	 which	 the	 Legislature	

intended	to	place	within	the	jurisdiction	of	the	District	Court.	

	      [¶18]		The	Administrative	Procedure	Act	defines	a	“license”	as	follows:	

“‘License’	 includes	 the	 whole	 or	 any	 part	 of	 any	 agency	 permit,	 certificate,	

approval,	registration,	charter	or	similar	form	of	permission	required	by	law	

which	 represents	 an	 exercise	 of	 the	 state’s	 regulatory	 or	 police	 powers.”		

5	M.R.S.	 §	8002(5).	 	 This	 definition	 is	 the	 source	 of	 the	 parties’	 dispute	 over	

whether	 the	 District	 Court	 or	 the	 Department	 has	 original	 jurisdiction	 over	

the	 decision	 whether	 a	 provider	 may	 continue	 to	 participate	 in	 and	 be	

reimbursed	by	Maine’s	Medicaid	program—MaineCare.	

	      [¶19]		An	understanding	of	the	federal	Medicaid	program	is	important	

to	 resolve	 the	 question	 presented	 here.	 	 Medicaid	 is	 a	 primarily	 federally	

funded	program.		See	42	U.S.C.S.	§	1396-1	(LEXIS	through	Pub.	L.	No.	115-45).		

The	 federal	 government	 appropriates	 money	 to	 Maine	 to	 pay	 for	 medical,	

rehabilitation,	 and	 other	 assistance	 “on	 behalf	 of	 families	 with	 dependent	
12	

children	 and	 of	 aged,	 blind,	 or	 disabled	 individuals,	 whose	 income	 resources	

are	 insufficient	 to	 meet	 the	 costs	 of	 necessary	 medical	 services.”	 	 Id.	 	 The	

applicable	 federal	 regulations	 require	 gubernatorial	 and	 federal	 review	 and	

approval	of	the	state	plan.		42	C.F.R.	§§	430.10-430.16	(2016).	

	     [¶20]	 	 Maine’s	 Department	 of	 Health	 and	 Human	 Services	 administers	

the	 Medicaid	 program	 in	 Maine.	 	 See	 22	 M.R.S.	 §	 3173	 (2016);	 see	 also	

24-A	M.R.S.	 §	6911	 (2016).	 	 To	 perform	 its	 functions,	 the	 Department	 is	

authorized	and	required	to	issue	rules	and	regulations	to	administer	Maine’s	

Medicaid	program,	known	as	MaineCare.		See	22	M.R.S.	§	3173.	

	     [¶21]	 	 The	 Department	 has	 adopted	 Medicaid	 rules	 in	 the	 form	 of	 the	

MaineCare	 Benefits	 Manual.	 	 See	 generally	 14	 C.M.R.	 10	 144	 101,	 ch.	 101	

(2016).		Neither	federal	Medicaid	nor	state	MaineCare	regulations	call	for	the	

issuance	 of	 a	 “license”	 to	 a	 physician	 to	 receive	 Medicaid	 funds	 for	 the	

provision	of	medical	services.		The	Manual	does,	however,	require	a	provider	

seeking	to	provide	services	to	MaineCare	members	to	complete	an	enrollment	

form	and	enter	into	a	Medicaid	provider	agreement.		14	C.M.R.	10	144	101-I-2	

to	 -4,	 §§	1.02-4(H),	 1.03-1(A)	 (2014).	 	 The	 agreement	 is	 conditioned	 on	

compliance	 with	 the	 requirements	 for	 provider	 participation	 outlined	 in	 the	

Manual.		See	generally	14	C.M.R.	10	144	101,	ch.	101.	
                                                                                        13	

       [¶22]	 	 Some	 providers,	 pursuant	 to	 the	 federal	 Medicaid	 regulations,	

must	or	may	be	excluded	from	the	Medicaid	program	by	the	federal	Office	of	

Inspector	 General.	 	 See	 42	C.F.R.	 §§	1001.101,	 1001.201-1001.951	 (2016).		

The	Inspector	General’s	office	must	exclude	from	participating	in	the	Medicaid	

program	providers	who	have	been	convicted	of	certain	types	of	crimes,	see	id.	

§	1001.101,	 and	 may	 exclude	 from	 participation	 providers	 who	 have	

committed	 other	 misconduct,	 including	 providers	 who	 have	 had	 their	 state	

professional	 licenses	 revoked	 or	 suspended,	 see	 id.	 §§	1001.201-1001.951.		

The	 federal	 regulations	 are	 not	 to	 be	 “construed	 to	 limit	 a	 State’s	 own	

authority	 to	 exclude	 an	 individual	 or	 entity	 from	 Medicaid	 for	 any	 reason	 or	

period	 authorized	 by	 State	 law.”	 	 42	 C.F.R.	 §	1002.2(b)	 (2016)	 (redesignated	

as	42	C.F.R.	§	1002.3(b)	by	82	Fed.	Reg.	4100	§	36	(Jan.	12,	2017)).	

	      [¶23]		In	exercising	Maine’s	authority	to	exclude	individuals	or	entities	

from	 participating	 in	 the	 MaineCare	 program,	 the	 Department	 may	 impose	

sanctions	on	a	provider	for	“[v]iolation	of	any	.	.	.	regulations	or	code	of	ethics	

governing	the	conduct	of	occupations	or	professions	or	regulated	industries;	

.	.	.	[f]ailure	 to	 meet	 standards	 required	 by	 State	 or	 Federal	 law	 for	

participation	 (e.g.	 licensure	 or	 certification	 requirements);	 [or]	 .	 .	 .	 [f]ormal	

reprimand	or	censure	by	an	association	of	the	provider’s	peers	for	unethical	
14	

practices.”	 	 14	 C.M.R.	 10	 144	 101-I-26	 to	 -27,	 §	1.19-1(M),	 (O),	 (R).5	 	 If	 a	

provider’s	 participation	 in	 the	 program	 is	 suspended	 or	 terminated	 as	 a	

sanction,	 the	 provider	 is	 precluded	 “from	 submitting	 claims	 for	 payment,	

either	 personally	 or	 through	 claims	 submitted	 by	 any	 clinic,	 group,	

corporation	or	other	association.”		Id.	§	1.19-3(B)(2).	

	        [¶24]		The	State’s	regulations	explicitly	vest	in	the	Commissioner	of	the	

Department	 of	 Health	 and	 Human	 Services	 the	 responsibility	 to	 decide	

whether	to	impose	sanctions	within	the	MaineCare	program	and	thus	whether	

to	 continue	 a	 physician’s	 or	 a	 facility’s	 participation	 in	 the	 program	 as	 set	

forth	in	the	provider	agreement.		See	14	C.M.R.	10	144	101-I-28,	§	1.19-3(A).		

The	 Commissioner	 “may	 delegate	 sanction	 responsibilities	 to	 the	 Division	 of	

Audit,	and	the	Director	of	MaineCare	Services.”		Id.	

	        [¶25]	 	 When	 the	 Department	 decides	 to	 limit,	 terminate,	 or	 otherwise	

sanction	a	physician	who	is	participating	as	a	MaineCare	provider	pursuant	to	

a	 provider	 agreement	 with	 the	 State	 of	 Maine,	 the	 Manual	 authorizes	 a	

provider	 to	 pursue	 informal	 review	 by	 writing	 to	 the	 Director	 of	 MaineCare	

Services	 within	 sixty	 days,	 after	 which,	 if	 dissatisfied,	 the	 provider	 may	


    5	
    	 The	 Manual	 also	 authorizes	 the	 Department	 to	 “terminate	 a	 provider’s	 participation	 .	 .	 .	
without	 cause,”	 though	 neither	 party	 contends	 that	 this	 is	 what	 happened	 here.	 	 See	 14	 C.M.R.	
10	144	101-I-8,	§	1.03-4(A)	(2014).	
                                                                                        15	

request	 an	 administrative	 hearing,	 with	 the	 Commissioner	 having	 final	

decision-making	authority,	or	may	elect	to	participate	in	binding	arbitration.		

14	 C.M.R.	 10	144	 101-I-33	 to	 -34,	 §	1.21-1(A),	 (B)	 (2013).	 	 If	 the	 provider	 is	

dissatisfied	with	the	final	decision	after	an	administrative	hearing,	“an	appeal	

may	be	taken	to	the	Superior	Court	pursuant	to	the	Administrative	Procedure	

Act.”		14	C.M.R.	10	144	101-I-33,	§	1.21-1(A);	see	5	M.R.S.	§	11002	(2016);	M.R.	

Civ.	P.	80C.	

	      [¶26]	 	 The	 question	 before	 us	 is	 whether	 the	 Manual’s	 administrative	

review	process	for	the	imposition	of	sanctions,	through	which	a	provider	may	

appeal	 the	 Department’s	 administrative	 decision	 to	 the	 Superior	 Court,	

applies	 to	 the	 termination	 of	 a	 physician	 from	 the	 MaineCare	 program,	 or	

whether,	 by	 statute,	 the	 Legislature	 has	 provided	 that	 termination	 is	 the	

revocation	 of	 a	 “license,”	 bringing	 the	 decision	 within	 the	 exclusive,	 or	 even	

concurrent,	 jurisdiction	 of	 the	 District	 Court.	 	 See	 10	 M.R.S.	

§	8003(5)(A-1)(2-A).		To	answer	that	question,	we	look	to	the	meaning	of	the	

statutes	in	the	context	of	the	entire	statutory	scheme.		See	4	M.R.S.	§	152(9);	

5	M.R.S.	§§	8002(5),	10051(1);	Darling’s	II,	2016	ME	171,	¶	24,	151	A.3d	507.	

	      [¶27]	 	 Sections	 152(9)	 and	 10051(1)	 do	 not	 specifically	 mention	 the	

Medicaid	 or	 MaineCare	 program,	 and	 they	 do	 not	 list	 or	 describe	 the	 license	
16	

revocations	 and	 suspensions	 that	 fall	 within	 the	 District	 Court’s	 jurisdiction.		

The	 statutes	 do,	 however,	 explicitly	 list,	 by	 statutory	 citation,	 license	

determinations	that	are	excepted	from	that	jurisdiction.		See	4	M.R.S.	§	152(9);	

5	M.R.S.	 §	10051(1).	 	 Examining	 the	 nature	 of	 the	 license	 revocations	 or	

suspensions	 excepted	 from	 the	 District	 Court’s	 jurisdiction	 gives	 a	 strong	

indication	of	what,	if	not	excepted,	constitutes	the	revocation	or	suspension	of	

a	professional	or	occupational	“license.”	

	        [¶28]		The	excepted	occupational	licensing	decisions	are	as	follows:	

      • Suspension	of	a	harness	racing	license,	8	M.R.S.	§	279-B	(2016);	
	
      • Suspension	or	revocation	of	a	“license,	certification,	registration,	permit,	
        approval	or	other	similar	document	evidencing	admission	to	or	granting	
        authority	 to	 engage	 in	 a	 profession,	 occupation,	 business	 or	 industry,”	
        10	M.R.S.	§	8003(3),	(5)(A-1)(2)	(2016);6	
	
      • Suspension	 or	 revocation	 of	 an	 emergency	 medical	 services	 person’s	
        “license,”	32	M.R.S.	§	90-A	(2016);	and	
	
      • Suspension	 or	 revocation	 of	 a	 license	 pursuant	 to	 the	 Maine	 Uniform	
        Securities	Act,	title	32,	chapter	135.	
	
Each	 occupational	 license	 revocation	 or	 suspension	 listed	 operates	 as	 a	

complete	 revocation	 or	 suspension	 of	 the	 authorization	 to	 engage	 in	 a	


    6	 	 Registrations,	 permits,	 approvals,	 or	 other	 documents	 “evidencing	 the	 grant	 of	 authority	 to	

engage	in	the	business	of	banking”	are	governed	by	title	9-B,	which	the	Legislature	acknowledged	
as	 separate	 from	 the	 regulation	 of	 professions,	 occupations,	 businesses,	 or	 industries	 in	 10	 M.R.S.	
§	8003(3)	(2016).	
                                                                                   17	

profession	 or	 occupation.	 	 None	 of	 these	 suspensions	 or	 revocations	 is	

analogous	 to	 a	 termination	 of	 participation	 in	 a	 federally	 funded	 program	

through	 a	 provider	 agreement.	 	 Moreover,	 in	 the	 face	 of	 explicit	 regulatory	

authority	providing	for	the	Department	to	act	as	the	decision-maker,	subject	

to	appellate	review	in	the	Superior	Court,	the	Legislature	has	not	enacted	any	

legislation	to	explicitly	remove	the	Department’s	authority	and	require	initial	

decision-making	in	the	District	Court.	

	        [¶29]		From	the	language	of	the	statutes,	viewed	in	context	of	the	entire	

statutory	scheme,	see	Darling’s	II,	2016	ME	171,	¶	24,	151	A.3d	507,	including	

the	 recent	 changes	 in	 statutes	 regarding	 the	 adjudicatory	 authority	 of	 the	

Board	 of	 Licensure	 in	 Medicine,7	 and	 considering	 the	 functional	 distinctions	

between	a	license	revocation	and	a	termination	of	participation	in	a	program	

through	 a	 provider	 agreement,	 we	 conclude	 that	 the	 entity	 that	 provides	 a	

physician	with	the	“approval	.	.	.	required	by	law	[that]	represents	an	exercise	

of	 the	 state’s	 regulatory	 or	 police	 powers,”	 5	M.R.S.	 §	8002(5),	 to	 practice	

medicine	 is	 the	 Board	 of	 Licensure	 in	 Medicine.	 	 See	 5	M.R.S.	 §	12004-A(24)	

(2016);	32	M.R.S.	§	3270	(2016).		The	Board—not	the	Department	of	Health	

and	 Human	 Services—is	 responsible	 for	 initiating	 any	 effort	 to	 revoke	 or	


    7		See	P.L.	2013,	ch.	355,	§§	8-12.	
18	

suspend	a	physician’s	license	for	violating	professional	standards.		See	5	M.R.S.	

§§	10001-10005;	 32	M.R.S.	 §§	3269(4),	 3282-A;	 see	 also	 4	 M.R.S.	 §	 152(9);	

5	M.R.S.	 §	 10051(1);	 10	M.R.S.	 §§	 8001-A(4),	 8003(5).	 	 It	 is	 through	 the	

professional	licensing	of	physicians—not	through	the	State’s	implementation	

of	 MaineCare	 as	 part	 of	 the	 federal	 Medicaid	 program—that	 the	 State	

exercises	its	police	power	on	behalf	of	all	Maine	citizens	to	“‘preserv[e]	.	.	.	the	

health,	safety	and	comfort	of	[its]	citizens’”	from	unqualified,	incompetent,	or	

unethical	 physicians.	 	 State	 v.	 Pelletier,	 2015	ME	129,	 ¶	 7,	 125	 A.3d	 354	

(quoting	Hendrick	v.	Maryland,	235	U.S.	610,	622	(1915)).	

	      [¶30]	 	 To	 the	 extent	 that	 the	 Department’s	 decision	 regarding	 Doane	

affects	the	health	or	safety	of	Maine’s	citizens,	it	does	so	only	with	respect	to	

those	 Maine	 citizens	 who	 receive	 services	 through	 the	 Department’s	

MaineCare	program.		The	Department’s	other	purpose—to	make	the	best	use	

of	 State	 funds	 received	 from	 the	 federal	 government—may	 redound	 to	 the	

fiscal	 benefit	 of	 all	 citizens,	 but	 it	 is	 not	 the	 exercise	 of	 the	 police	 power	 to	

license	and	regulate	the	medical	profession.	

	      [¶31]		To	avoid	an	interpretation	of	the	statutes	that	is	“inimical	to	the	

public	 interest	 or	 that	 produce[s]	 absurd	 or	 illogical	 results,”	 Darling’s	 II,	

2016	ME	 171,	 ¶	 24,	 151	 A.3d	 507	 (quotation	 marks	 omitted),	 we	 construe	
                                                                                                          19	

sections	152(9)	and	10051(1)	not	to	confer	on	the	District	Court	jurisdiction	

over	the	imposition	of	a	sanction	on	a	MaineCare	provider	by	the	Department	

of	 Health	 and	 Human	 Services.	 	 Therefore,	 contrary	 to	 the	 determination	 of	

the	 Superior	 Court,	 the	 Department’s	 decision	 to	 terminate	 Doane’s	

participation	 in	 the	 MaineCare	 program	 does	 not	 fall	 within	 the	 licensing	

decisions	 over	 which	 the	 Legislature	 gave	 the	 District	 Court	 original	 and	

exclusive	jurisdiction.		See	4	M.R.S.	§	152(9);	5	M.R.S.	§	10051(1).8	

	       [¶32]	 	 We	 vacate	 the	 judgment	 entered	 in	 favor	 of	 Doane	 and	 remand	

the	 matter	 for	 the	 Superior	 Court	 to	 enter	 a	 declaratory	 judgment	 that	

jurisdiction	over	the	termination	of	Doane’s	participation	as	a	provider	in	the	

MaineCare	program	is	as	set	out	in	the	MaineCare	Benefits	Manual.	

        The	entry	is:	

                         Judgment	 vacated.	 	 Remanded	 for	 the	 entry	 of	
                         summary	 judgment	 for	 the	 Department	 of	
                         Health	and	Human	Services.	
                                  	    	       	    	     	




    8		From	this	record,	we	cannot	determine	whether	additional	process	is	available	to	Doane,	who	

requested	an	administrative	hearing	in	November	2015	but	appears	to	have	declined	to	prosecute	
his	 request	 to	 enjoin	 the	 Department	 from	 taking	 further	 action	 on	 his	 administrative	 challenge.		
See	14	C.M.R.	10	144	101-I-33,	§	1.21-1(A)	(2013).	
20	

JABAR,	J.,	dissenting.		

	     [¶33]	 	 Because	 I	 disagree	 with	 the	 Court	 and	 would	 hold	 that	 the	

Department	 of	 Health	 and	 Human	 Services’	 decision	 to	 terminate	 Doane’s	

participation	 in,	 and	 reimbursement	 from,	 Department-operated	 medical	

assistance	programs	constitutes	revocation	of	a	“license”	within	the	meaning	

of	the	Administrative	Procedure	Act,	I	respectfully	dissent.		A	plain	reading	of	

the	 Administrative	 Procedure	 Act,	 5	 M.R.S.	 §	 10051(1)	 (2016),	 and	 4	 M.R.S.	

§	152(9)	(2016)	provides	that,	except	for	certain	statutory	actions,	including	

action	 taken	 by	 the	 Board	 of	 Licensure	 in	 Medicine	 pursuant	 to	 10	 M.R.S.	

§	8003	 (2016),	 the	 District	 Court	 has	 exclusive	 jurisdiction	 upon	 the	

complaint	of	an	agency	to	revoke	a	license	issued	by	the	agency.	

	     [¶34]		In	civil	matters,	the	District	Court	has,	with	limited	exceptions	by	

statutory	 reference,	 including	 the	 Licensure	 Board,	 “exclusive	 jurisdiction	

upon	 complaint	 of	 an	 agency	 .	.	.	to	 revoke	 or	 suspend	 licenses	 issued	 by	 the	

agency.”	 	 4	 M.R.S.	 §	152(9);	 see	 M.R.	 Civ.	 P.	 80G(a).	 	 Similarly,	 the	

Administrative	 Procedure	 Act	 provides	 for	 jurisdiction	 in	 the	 District	 Court	

“upon	 complaint	 of	 any	 agency”	 and	 “upon	 complaint	 of	 an	 agency	 to	

determine	whether	renewal	or	reissuance	of	a	license	of	that	agency	may	be	

refused.”	 	 5	 M.R.S.	 §	10051(1).	 	 The	 Administrative	 Procedure	 Act	 defines	
                                                                                        21	

“license”	expansively	to	include	“the	whole	or	any	part	of	any	agency	permit,	

certificate,	 approval,	 registration,	 charter	 or	 similar	 form	 of	 permission	

required	 by	 law	 which	 represents	 an	 exercise	 of	 the	 state’s	 regulatory	 or	

police	 powers.”	 	 5	 M.R.S.	 §	8002(5)	 (2016).	 	 Doane’s	 right	 to	 participate	 as	 a	

provider	 in	 the	 MaineCare	 program	 is	 a	 “form	 of	 permission”	 by	 the	

Department	 and	 meets	 the	 Administrative	 Procedure	 Act’s	 definition	 of	

“license.”	

	      [¶35]		Applying	the	plain	meaning	of	5	M.R.S.	§	8002(5),	the	decision	to	

authorize	 MaineCare	 provider	 participation	 and	 payment	 is	 an	 “approval	

.	.	.	required	 by	 law	 which	 represents	 an	 exercise	 of	 the	 state’s	 regulatory	 or	

police	powers.”		Despite	the	Department’s	contention	that	it	was	not	acting	in	

its	 regulatory	 or	 policing	 authority	 in	 reaching	 its	 decision	 to	 terminate	

Doane’s	 MaineCare	 provider	 participation	 and	 payment,	 its	 decision	 was	

made	to	secure	the	best	possible	care	for	MaineCare	patients	and	arose	from	

the	 use	 of	 its	 power	 to	 preserve	 “the	 health,	 safety	 and	 comfort	 of	 [Maine]	

citizens.”		State	v.	Pelletier,	2015	ME	129,	¶	7,	125	A.3d	354	(quotation	marks	

omitted);	see	also	Barnes	v.	Glen	Theatre,	Inc.,	501	U.S.	560,	569	(1991)	(“The	

traditional	police	power	of	the	States	is	defined	as	the	authority	to	provide	for	

the	public	health,	safety,	and	morals	.	.	.	.	”).	
22	

	     [¶36]	 	 The	 Department’s	 action	 was	 a	 quintessential	 state	 regulatory	

action,	as	evidenced	by	the	language	of	the	Department’s	notice	and	its	efforts	

to	 have	 the	 matter	 proceed	 through	 the	 administrative	 appeal	 process	

established	 by	 the	 MaineCare	 Benefits	 Manual.	 	 The	 notice	 stated	 that	 the	

Department	was	“terminating	[Doane’s]	participation	in,	and	reimbursement	

from,	 all	 medical	 assistance	 programs	 administered	 by	 the	 Department,”	

preventing	Doane	or	any	MaineCare	“provider	for	whom	[he	is]	an	employee,	

partner,	 or	 owner”	 from	 receiving	 MaineCare	 reimbursement	 “for	 services	

rendered	by	[Doane,]	including	administrative	and	management	services	.	.	.	.”		

The	 notice	 goes	 on	 to	 state	 that	 “[t]he	 general	 practical	 effect	 of	 this	

restriction	 is	 to	 prohibit	 employment	 in	 any	 capacity	 by	 a	 provider	 that	

receives	 reimbursement,	 indirectly	 or	 directly,	 from	 MaineCare	 or	 other	

Medicaid	 programs.”	 	 This	 sanction	 significantly	 affects	 Doane’s	 practice	 of	

medicine	in	the	State	of	Maine.			

	     [¶37]		Removing	a	doctor	from	MaineCare	reimbursement	is	not	like	the	

other	 contractual	 scenarios	 to	 which	 the	 Department	 points	 by	 which	 the	

State	 may	 provide	 for	 public	 health	 and	 safety,	 such	 as	 contracts	 for	 bridge	

construction,	 snowplowing,	 or	 mobile	 crisis	 intervention	 services.	 	 Unlike	

those	 contractual	 services,	 a	 doctor’s	 primary	 role	 is	 to	 influence	 the	 health	
                                                                                      23	

and	 safety	 of	 patients	 through	 direct,	 one-on-one	 appointments	 at	 regular	

intervals	throughout	the	patients’	lives.		Though	the	Department	administers	

MaineCare	 in	 part	 through	 provider	 agreements,	 without	 which	 a	 provider	

may	 not	 receive	 reimbursement	 from	 MaineCare	 funds,	 14	 C.M.R.	 10	 144	

101-I-2	 to	 -4	 §§	1.02-4(H),	 1.03-1(A)	 to	 (C)	 (2016),	 providers	 may	 be	

excluded,	 as	 here,	 from	 the	 program	 for	 violations	 of	 regulations	 or	 ethics	

codes.		See	14	C.M.R.	10	144	101-I-26	to	-28	§	1.19-1	to	-3	(2014).			

	     [¶38]	 	 Sanctions	 for	 violations	 are	 not	 contractual	 in	 nature.	 	 Nor	 are	

they	 mere	 formalities	 agreed	 upon	 by	 the	 providers	 to	 the	 benefit	 of	 the	

Department:	they	are	in	place	to	protect	the	patients	whom	the	doctor	treats.		

Doane	was	sanctioned	for	violation	of	laws,	regulations,	or	codes	of	ethics;	for	

failure	 to	 meet	 standards	 for	 participation;	 and	 for	 formal	 reprimand	 or	

censure	by	peers	due	to	unethical	practice.		14	C.M.R.	10	144-101-I-26	to	-27,	

§	1.19-1(M),	(O),	(R).		These	sanctions	are	the	result	of	the	Licensure	Board’s	

March	 2015	 censure	 of	 Doane	 following	 a	 patient’s	 death	 from	 accidental	

intoxication	from	opiate	medications	Doane	had	prescribed.		His	censure	and	

the	resulting	sanctions	are	not	the	result	of	fraudulent	billing,	self-referrals,	or	

some	 other	 financial	 or	 administrative	 concern.	 	 See	 14	 C.M.R.	

10	144-101-I-26	 to	 -27	 §	 1.19-1(F),	 (J),	 (T).	 	 The	 Licensure	 Board’s	 censure	
24	

and	 the	 Department’s	 sanctions	 are	 plainly	 an	 exercise	 of	 the	 state’s	 police	

power	 to	 provide	 for	 the	 health	 and	 safety	 of	 Maine	 citizens.	 	 See	 Pelletier,	

2015	ME	129,	¶	7,	125	A.3d	354.		The	Court’s	assertion	that	the	Department’s	

decision	to	remove	Doane	from	MaineCare	affects	only	the	health	or	safety	of	

those	citizens	who	receive	MaineCare	services,	Court’s	Opinion	¶	30,	does	not	

prove	 that	 the	 Department’s	 act	 was	 not	 an	 exercise	 of	 the	 police	 power.		

Whether	a	state	is	exercising	its	police	power	is	not	defined	by	the	number	of	

people	 affected;	 instead,	 it	 is	 determined	 by	 the	 nature	 of	 the	 regulatory	

action.	

       [¶39]		Nor	does	the	Department’s	purpose	to	make	best	use	of	federal	

funds	provided	to	the	State,	Court’s	Opinion	¶	30,	prove	that	the	Department’s	

action	here	was	not	an	exercise	of	police	power.		The	Department’s	decision	

was	not	purely	fiscal:	because	the	Department	imposed	sanctions	due	to,	inter	

alia,	 ethical	 violations,	 its	 decision	 was	 on	 its	 face	 a	 decision	 concerning	 the	

welfare	 of	 future	 MaineCare	 patients	 to	 whom	 Doane	 otherwise	 might	 have	

provided	 medical	 services.	 	 See	 10	 C.M.R.	 10	 144	 101-I-27	 §	1.19-1(M).		

Though	 one	 purpose	 of	 the	 Department	 may	 be	 to	 create	 “fiscal	 benefit,”	

Court’s	Opinion	¶	30,	for	Maine	citizens,	the	fiscal	benefit	is	only	a	secondary	

purpose.	 	 The	 primary	 purpose	 of	 the	 Department’s	 role	 in	 MaineCare	 is	 to	
                                                                                     25	

administer	a	program	that	provides	families	and	individuals	with	insufficient	

income	 resources	 access	 to	 necessary	 medical	 services.	 	 See	 42	 U.S.C.S.	

§	1396—1	 (LEXIS	 through	 Pub.	 L.	No.	115-51);	 22	 M.R.S.	 §	 3173	 (2016);	

24-A	M.R.S.	§	6911	(2016);	see	also	22	M.R.S.	§	42(1)	(2016)	(stating	that	the	

Department	 “shall	 issue	 rules	 and	 regulations	 considered	 necessary	 and	

proper	 for	 the	 protection	 of	 life,	 health	 and	 welfare,	 and	 the	 successful	

operation	 of	 the	 health	 and	 welfare	 laws”).	 	 The	 Department	 undertook	 to	

sanction	 Doane	 not	 because	 it	 would	 be	 fiscally	 imprudent	 to	 reimburse	

Doane	for	future	services	provided	to	MaineCare	patients,	but	because	he	was	

censured	by	the	Board	for	concerns	with	medical	care	provided	to	a	patient.		

      [¶40]		This	removal	of	Doane	from	MaineCare	reimbursement	therefore	

falls	 into	 the	 broad	 definition	 of	 “license”	 as	 that	 term	 is	 used	 in	 the	

Administrative	Procedure	Act.		See	5	M.R.S.	§	8002(5).		Although	based	on	the	

same	 conduct	 that	 resulted	 in	 a	 censure	 by	 the	 Licensure	 Board,	 this	 action	

taken	by	the	Department	is	separate	and	distinct	from	the	action	taken	by	the	

Licensure	Board	pursuant	to	10	M.R.S.	§	8003.		

	     [¶41]	 	 I	 disagree	 with	 the	 Court	 that	 the	 exceptions	 from	 the	 District	

Court’s	licensing	jurisdiction	found	in	4	M.R.S.	§	152(9)	provide	any	indication	

of	 the	 types	 of	 suspensions	 or	 revocations	 that	 are	 not	 excepted	 from	 the	
26	

District	 Court’s	 licensing	 jurisdiction,	 Court’s	 Opinion	 ¶	 27.	 	 Title	 4	 M.R.S.	

§	152(9)	excepts	from	the	District	Court’s	jurisdiction	“Title	10,	section	8003,”	

which	 excepts	 suspension	 or	 revocation	 of	 a	 “license,	 certification,	

registration,	 permit,	 approval	 or	 other	 similar	 document	 evidencing	

admission	 to	 or	 granting	 authority	 to	 engage	 in	 a	 profession,	 occupation,	

business[,]	 or	 industry.”	 	 10	 M.R.S.	 §	8003(3);	 see	 also	 id.	 §	 8003(5)(A-1)(2),	

(2-A).		Also	excepted	are	harness	racing	licenses,	under	title	8	section	279-B;	

licenses	 pursuant	 to	 the	 Maine	 Uniform	 Securities	 Act,	 title	 32,	 chapter	 135;	

the	 Real	 Estate	 Brokerage	 License	 Act,	 title	 32,	 chapter	 114;	 and	 the	 Maine	

Emergency	 Medical	 Services	 Act	 of	 1982,	 title	 32,	 chapter	 2-B.	 	 While	 these	

statutes	 permit,	 as	 the	 Court	 notes,	 Court’s	 Opinion	 ¶	 28,	 complete	

revocations	 or	 suspensions	 of	 the	 authorization	 to	 engage	 in	 a	 profession	 or	

occupation,	these	are	the	exclusions	from	the	District	Court’s	jurisdiction.		It	is	

legally	 significant	 that	 the	 suspension	 or	 revocation	 of	 a	 license	 by	

termination	from	MaineCare	reimbursement	and	participation	brought	by	the	

Department	is	not	excepted	from	the	District	Court’s	jurisdiction.	

	     [¶42]	 	 The	 Court	 considers	 “the	 functional	 distinctions	 between	 a	 true	

license	revocation	and	a	termination	of	participation	in	a	program	through	a	

provider	agreement”	and	concludes	that	the	Board	of	Licensure	of	Medicine	is	
                                                                                           27	

responsible	for	policing	physicians.		Court’s	Opinion	¶	29.		While	this	may	be	

true,	the	expansive	definition	of	“license”	under	the	Administrative	Procedure	

Act,	coupled	with	the	language	of	the	statute	conferring	jurisdiction	upon	the	

District	 Court	 in	 section	 152(9),	 affords	 Doane	 the	 right	 to	 a	 hearing	 in	 the	

District	 Court	 rather	 than	 a	 hearing	 before	 the	 Department.	 	 This	 reading	

comports	 with	 the	 purpose	 of	 the	 legislation—a	 neutral	 decision-maker	

should	decide	the	contested	matter	rather	than	the	agency	seeking	to	revoke	

the	 physician’s	 ability	 to	 practice.	 	 If	 the	 Court	 is	 correct,	 that	 the	 Board	 of	

Licensure	 in	 Medicine—and	 not	 the	 Department	 of	 Health	 and	 Human	

Services—is	 responsible	 for	 initiating	 any	 effort	 to	 revoke	 or	 suspend	 a	

physician’s	license	for	violating	professional	standards,	Court’s	Opinion	¶	29,	

then	 the	 Licensure	 Board	 should	 be	 making	 the	 decision	 regarding	 Doane’s	

termination	of	participation	in	the	MaineCare	program.		The	Court	discusses	

the	 issue	 of	 concurrent	 jurisdiction	 in	 section	 8003.	 	 This	 discussion	 is	 not	

relevant	 to	 a	 discussion	 of	 the	 scope	 of	 section	 152(9)	 because	 proceedings	

pursuant	 to	 section	 8003	 are	 excepted	 out	 of	 the	 legislation.	 	 The	 Court’s	

approach	 affords	 a	 physician	 less	 protection	 before	 a	 state	 agency,	 than	 the	

physician	 would	 receive	 before	 the	 Licensure	 Board,	 which	 presumably	 has	

more	expertise	and	experience	dealing	with	alleged	misconduct	of	physicians.		
28	

If	the	Legislature	wants	to	give	any	agency,	other	than	the	Board	of	Licensure	

in	Medicine,	the	authority	to	affect	a	physician’s	license	without	affording	the	

physician	 a	 hearing	 before	 the	 District	 Court,	 or	 if	 the	 Legislature	 wants	 to	

give	 the	 Licensure	 Board	 exclusive	 jurisdiction	 over	 “any	 matter”	 affecting	 a	

physician’s	practice,	then	it	will	need	to	amend	the	Administrative	Procedure	

Act	 and	 section	 152(9).	 	 This	 revocation	 of	 the	 right	 to	 participate	 in	 the	

MaineCare	 program	 affects	 Doane’s	 “license,”	 therefore	 the	 Department	 of	

Health	 and	 Human	 Services	 must	 proceed	 in	 the	 District	 Court	 pursuant	 to	

section	152(9).	

	        [¶43]	 	 For	 the	 reasons	 above,	 I	 would	 affirm	 the	 Superior	 Court’s	

granting	of	Doane’s	motion	for	summary	judgment.	

	        	        	         	   	   	

Janet	 T.	 Mills,	 Attorney	 General,	 Thomas	 C.	 Bradley,	 Asst.	 Atty.	 Gen.,	 and	
Christopher	 C.	 Taub,	 Asst.	 Atty.	 Gen.	 (orally),	 Office	 of	 the	 Attorney	 General,	
Augusta,	for	appellant	Department	of	Health	and	Human	Services	
	
Christopher	 C.	 Taintor,	 Esq.	 (orally),	 Norman,	 Hanson	 &	 DeTroy,	 LLC,	
Portland,	for	appellee	Stephen	Doane	
	
	
Kennebec	County	Superior	Court	docket	number	CV-2015-168	
FOR	CLERK	REFERENCE	ONLY